Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 1 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 2 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 3 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 4 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 5 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 6 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 7 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 8 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 9 of 57

                              Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 10 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 11 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 12 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 13 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 14 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 15 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 16 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 17 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 18 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 19 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 20 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 21 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 22 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 23 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 24 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 25 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 26 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 27 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 28 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 29 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 30 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 31 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 32 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 33 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 34 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 35 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 36 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 37 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 38 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 39 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 40 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 41 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 42 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 43 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 44 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 45 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 46 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 47 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 48 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 49 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 50 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 51 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 52 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 53 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 54 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 55 of 57

                               Exhibit 2
Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 56 of 57

                               Exhibit 2
                  Case 1:21-cv-01061-KLM Document 1-2 Filed 04/16/21 USDC Colorado Page 57 of 57
2113439250102-27-2021 01 :11 :20 AM



                                                     Exhibit 2




                                                       ;;;;,;f
                  THIS IS A DUPLICATE POLICY ISSUED IN LIEU OF LOST POLICY NUMBER 24163400 ORIGINALLY
                  ISSUED APRIL 27, 2019.



                  PITTSFIELD, MASSACHUSETTS                            NSURANCE COMPANY OF AMERICA
                  April 5, 2021




                                                     aECRETARY




                  AA914-B-6-2002
